DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 3, 5-12, 14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 3,  Xi’ang (WO 2017/088308) discloses a wireless communication apparatus comprising:
 	 a first communication unit configured to perform wireless communication that supports a plurality of wireless communication systems with different using frequency bands (The terminal device supports a plurality of wireless communication systems with different using frequency bands, first and second preset frequency bands, for the WiFi and the mobile networks [Par. 65 – Par. 69]); 
 	a second communication unit configured to perform wired communication that supports a plurality of wired communication systems each with a different basic frequency used in data communication (Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].); and 
 	a switching unit configured to switch a wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside a predetermined frequency band including the using frequency bands of the wireless communication by the first communication unit (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).
 	a changing unit configured to change the wired communication system used in the wired communication by the second communication unit from a wired communication system currently used (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).
	Xi’ang differs from claim 3, in that Xiang is silent on the following: (1) an acquiring unit configured to acquire a signal to noise ratio in the wireless communication by the first communication unit, (2) wherein the charging unit (i) changes the wired communication system used in the wired communication by the second communication unit to a wired communication system of which a data transfer rate is lower than a data transfer rate of the wired communication system currently being used in a case where the signal to noise ratio acquired by the acquiring unit is equal to or less than a first threshold value, and (ii) changes the wired communication system used in the wired communication by the second communication unit to a wired communication system of which a data transfer rate is higher than the data transfer rate of the wired communication system currently used in a case where the signal to noise ratio acquired by the acquiring unit is greater than a second threshold value that is greater than the first threshold value.
	Other prior art involving detecting wireless signals such as Telang (US 20170223597 A1) discloses in [Par. 46] an acquiring unit, UE, that that acquires a signal to noise ratio in order to determine the availability of WiFi network (“…The UE 115-a also detects that a WiFi network is available via wireless link 127-a to AP 107-a and determines that the WiFi network is capable of supporting a transfer of the active voice call (e.g., by verifying necessary functionality and connectivity, proper signal strength based on received signal strength indicator (RSSI) and signal-to-noise ratio ( SNR) performance metrics, etc…). However Telang like, Xi’ang is silent on (2) wherein the charging unit (i) changes the wired communication system used in the wired communication by the second communication unit to a wired communication system of which a data transfer rate is lower than a data transfer rate of the wired communication system currently being used in a case where the signal to noise ratio acquired by the acquiring unit is equal to or less than a first threshold value, and (ii) changes the wired communication system used in the wired communication by the second communication unit to a wired communication system of which a data transfer rate is higher than the data transfer rate of the wired communication system currently used in a case where the signal to noise ratio acquired by the acquiring unit is greater than a second threshold value that is greater than the first threshold value, as arranged with the remaining elements of claim 3. Thus claim 3 is regarded as allowable in light of the prior art of record.

In regards to claim(s) 6, Xi’ang (WO 2017/088308) discloses a wireless communication apparatus comprising:
 	 a first communication unit configured to perform wireless communication that supports a plurality of wireless communication systems with different using frequency bands (The terminal device supports a plurality of wireless communication systems with different using frequency bands, first and second preset frequency bands, for the WiFi and the mobile networks [Par. 65 – Par. 69]); 
 	a second communication unit configured to perform wired communication that supports a plurality of wired communication systems each with a different basic frequency used in data communication (Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].); and 
 	a switching unit configured to switch a wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside a predetermined frequency band including the using frequency bands of the wireless communication by the first communication unit (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).
	Xi’ang differs from claim 6, in that Xiang is silent on the following: (1) determining unit configured to determine whether the wireless communication apparatus is one a reception side or a transmission side and wherein the switching unit switches the wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside the predetermined frequency band, in a case where the determining unit determines that the wireless communication apparatus is on the reception side of the wireless communication. Other prior art involving detecting wireless signals such as Telang (US 20170223597 A1) discloses in [Par. 46] an acquiring unit, UE, that that acquires a signal to noise ratio in order to determine the availability of WiFi network (“…The UE 115-a also detects that a WiFi network is available via wireless link 127-a to AP 107-a and determines that the WiFi network is capable of supporting a transfer of the active voice call (e.g., by verifying necessary functionality and connectivity, proper signal strength based on received signal strength indicator (RSSI) and signal-to-noise ratio ( SNR) performance metrics, etc…). However Telang like, Xi’ang is silent on : (1) determining unit configured to determine whether the wireless communication apparatus is one a reception side or a transmission side and wherein the switching unit switches the wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside the predetermined frequency band, in a case where the determining unit determines that the wireless communication apparatus is on the reception side of the wireless communication, as arranged with the remaining elements of claim 6. Thus claim 6 is regarded as allowable in light of the prior art of record. 

 

In regards to claim(s) 14, 19, and 20, Xi’ang (WO 2017/088308) discloses a wireless communication apparatus comprising:
 	 a first communication unit configured to perform wireless communication that supports a plurality of wireless communication systems with different using frequency bands (The terminal device supports a plurality of wireless communication systems with different using frequency bands, first and second preset frequency bands, for the WiFi and the mobile networks [Par. 65 – Par. 69]); 
 	a second communication unit configured to perform wired communication that supports a plurality of wired communication systems each with a different basic frequency used in data communication (Xiang discloses a second communication unit, usb interface, that supports a plurality of wired communication systems, USB 1.0, USB 2.0, USB. 3.0 each with a different basic frequency used in data communications [Par. 57, Par 65].); and 
 	a switching unit configured to switch a wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside a predetermined frequency band including the using frequency bands of the wireless communication by the first communication unit (The USB interface mode is switched from USB 3.0 to USB 2.0/1.0 so that the basic frequency falls outside a predetermined frequency bands of the Wi-Fi communication system[Par. 81]).
	Xi’ang differs from claim 14, in that Xiang is silent on the following: (1) wherein in a case where the first communication unit performs simultaneously a plurality of wireless communications in which the-frequencies used are different from each other, the switching unit switches the wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside of a predetermined frequency band including the frequency bands used in the plurality of wireless communications that are performed simultaneously.	Other prior art involving detecting wireless signals such as Telang (US 20170223597 A1) discloses in [Par. 46] an acquiring unit, UE, that that acquires a signal to noise ratio in order to determine the availability of WiFi network (“…The UE 115-a also detects that a WiFi network is available via wireless link 127-a to AP 107-a and determines that the WiFi network is capable of supporting a transfer of the active voice call (e.g., by verifying necessary functionality and connectivity, proper signal strength based on received signal strength indicator (RSSI) and signal-to-noise ratio ( SNR) performance metrics, etc…). However Telang like, Xi’ang is silent on : (1) wherein in a case where the first communication unit performs simultaneously a plurality of wireless communications in which the-frequencies used are different from each other, the switching unit switches the wired communication system used in the wired communication by the second communication unit so that the basic frequency falls outside of a predetermined frequency band including the frequency bands used in the plurality of wireless communications that are performed simultaneously, as arranged with the remaining elements of claim 14. Thus claim 14 is regarded as allowable in light of the prior art of record. Independent claim(s) 19 and 20 recite substantially the same features as claim 14 and are regarded as allowable for the same reasons as claim 14. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476